Citation Nr: 0210312	
Decision Date: 08/22/02    Archive Date: 08/29/02

DOCKET NO.  99-23 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to an effective date earlier than September 
30, 1997, for service connection Of A Cervical Spine 
Condition.

[The issue of entitlement to an effective date earlier than 
August 14, 1997, for a 20 percent disability rating for 
lumbar spine condition will be the subject of a later Board 
decision.]


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to March 
1990.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, dated in March 1998.  That decision 
denied the veteran's claims of entitlement to service 
connection for headaches.  It also granted the veteran's 
claim of entitlement to service connection for degenerative 
disc disease of the cervical spine with radiculopathy and 
associated jaw pain, with an evaluation of 20 percent, 
effective September 30, 1997.  Finally, it granted the 
veteran's claim of entitlement to a rating greater than 10 
percent for chronic lumbosacral strain, recharacterizing the 
disability as degenerative lumbar spine with radiculopathy of 
the left lower extremity, assigning a rating of 20 percent 
effective August 14, 1997.  The denials of service connection 
and the effective dates were duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The Board finds that the appeal for entitlement to an 
effective date earlier than August 14, 1997, for a 20 percent 
disability rating for lumbar spine condition requires further 
development.  The Board will undertake additional development 
on that issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. §20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing the claim for entitlement to 
an effective date earlier than August 14, 1997, for a 20 
percent disability rating for lumbar spine condition.


FINDINGS OF FACT

1.  The veteran had active duty from March 1970 to March 
1990; there is medical evidence of chronic tension headaches 
during service and in recent years, and he has had recurrent 
headaches since his separation from service.

2.  The veteran filed his initial claim for entitlement to 
service connection for a cervical spine condition on 
September 30, 1997.


CONCLUSIONS OF LAW

1.  Tension headaches were incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303(d) (2001).

2.  The evidence does not support entitlement to an effective 
date earlier than September 30, 1997, for entitlement to 
service connection for a cervical spine condition.  
38 U.S.C.A. §§ 5107, 5108, 5110 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.156, 3.400(q) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to service 
connection for headaches and an earlier effective date for 
service connection for his cervical spine condition.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decision and the Statement of the Case 
informed the veteran and his representative of the 
information and evidence needed to substantiate the claims 
and complied with VA's notification requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of these 
claims.  In addition, he has been provided several VA medical 
examinations in connection with his claims.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to service connection 
for headaches and an earlier effective date for service 
connection for his cervical spine condition.

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Entitlement to Service Connection for Headaches.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303(a) (2001).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based ionizing 
radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2001); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).

Review of the evidence of record reveals that the veteran has 
a current disorder diagnosed as tension headaches.  Review of 
the service medical records indicates that the veteran 
complained of chronic headaches on service examination prior 
to his entry to active duty, in March 1967 and June 1969.  
The headaches were not noted on the examination upon entrance 
into active duty on March 1970.  During the course of the 
veteran's twenty-year service, he was noted to have been 
treated for complaints of headaches on several occasions, in 
conjunction with sinus symptomatology and in November 1974 
subsequent to a head trauma.  For several years, from the 
late 1970's through the 1980's, there is little reference to 
headache symptomatology.  However, in 1987 the veteran was 
noted to have headaches for several weeks and was diagnosed 
with tension headache.  Headaches were also noted August 1989 
and again in December 1989.  Finally, in January 1990 the 
veteran was referred to a civilian neurologist for evaluation 
of headaches for the previous six months.  There was no 
specific diagnosis made, however, it was noted that the 
headaches were characteristic of muscle contraction (tension) 
headaches.

Subsequent to service, the veteran noted his headaches as one 
of his "present complaints" during his VA examination in 
July 1990.  "Recurrent headaches of unknown etiology" was 
the noted diagnosis.

The veteran was again examined by VA in April 1992.  The 
diagnosis was rule out tension headache, and a neurological 
evaluation was recommended.

The veteran was examined by VA in January 1998 for evaluation 
of his recurrent headaches.  The examiner opined that the 
headaches were not migraine in nature, but rather, it was 
more likely the headaches were secondary to muscle tension 
cephalgia.

Finally, in November 2001, the veteran presented testimony at 
a hearing before the undersigned Member of the Board.  He 
described the onset, frequency, intensity, and duration of 
his headaches.  He stated, in essence, that he has had 
recurrent headaches since service. 

The Board notes the veteran complained of headaches prior to 
his entry into service, these notations of the veteran's 
complaints were recorded on pre-active duty service 
examinations.  Generally, every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted.  38 C.F.R. § 3.304(b) (2001).

In the present case, the veteran's examination upon actual 
entrance into active duty was negative for headache 
disorders.  As is noted above, there is evidence in the 
record, in the form of the veteran's own written statements 
and histories given to service examiners, indicating that he 
did suffer from recurrent headaches in the years before 
service.  However, this evidence does not rise to the level 
of "clear and unmistakable."  See Crowe v. Brown, 
7 Vet. App. 238, 245 (1994).  

Evidence that would be insufficient to make a claim 
"plausible" certainly does not rise to the level of "clear 
and unmistakable."  See Franzen v. Brown, 9 Vet. App. 235 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995); LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The veteran's account of a 
prior condition is therefore an inadequate basis upon which 
the VA can conclude that he had a condition that preexisted 
service.  See e.g. Paulson v. Brown, 7 Vet. App. 466 (1995).  
The Board finds that the veteran is presumed to have been in 
sound condition when entering service in March 1970.  As 
such, the Board is required to decide the claim for service 
connection for a headache disorder based on whether the 
record establishes that the veteran's current headache 
disorder was incurred in service.

Moreover, there was a period of many years wherein there were 
no complaints or treatment for headaches.  The Board finds 
that the evidence indicates that the veteran's current 
headache disorder is unrelated to that complained of prior to 
his entry into service.

Service connection requires competent evidence of a 
relationship between a current disability and service.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998).  A review of 
the record shows a chronic headache disorder, most frequently 
diagnosed as tension headaches, and that this diagnosis was 
most recently recorded upon a VA examination in January 1998, 
when the examiner noted headaches as secondary to muscle 
tension cephalalgia, which began during the last several 
years of the veteran's period of active service.  The 
headaches have been recurrent since that time, for which the 
veteran has sought treatment, and have been noted on VA 
examination on several occasions.  

It is the Board's judgment that the evidence supports a grant 
of service connection for tension headaches on the basis of 
direct service connection.  

Entitlement to an Effective Date Earlier Than September 30, 
1997, for Service Connection of a Cervical Spine Condition.

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).

The effective date of an award of disability compensation 
based on direct service connection shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(ii)(2) (2001).

The RO has assigned an effective date of September 30, 1997, 
for the award of service connection for the veteran's 
cervical spine condition.  This date corresponds to the date 
of receipt of the veteran's request to establish service 
connection for that disorder.  However, the veteran maintains 
that he is entitled to an effective date back to the date of 
his separation from service in March 1990.  He argued at the 
November 2001 Board hearing that when he originally filed a 
claim for benefits, he claimed service connection for, in his 
mind, his entire spine.  He was unaware that service 
connection had only been established for his lumbar spine.

A review of the veteran's claims folder indicates that he 
listed "back problems" on his original claim for service 
connection dated in April 1990.  On the July 1990 VA 
examination form, he listed lower and middle back pain under 
his present complaints.  On his award letter, dated in 
December 1990, he was notified that the evidence established 
service connection for lumbosacral strain.  He filed a notice 
of disagreement with this decision, although he did not 
specify with what he was disagreeing, beyond noting 
disagreement with the effective date.  The RO provided the 
veteran a statement of the case in February 1991 addressing 
the assigned ratings and the denials of service connection in 
the December 1990 decision.  In February 1991, the veteran 
requested an additional 180 days to perfect his appeal.  

No further communication from the veteran was received 
regarding his appeal or service-connected disabilities until 
February 1992 when he filed a request to "re-establish" his 
claims of service connection for tinnitus, vision, skin 
condition, and an increased rating for his back condition.  
The RO reviewed treatment records submitted by the veteran 
and VA examination reports in a rating decision dated in June 
1992.  Service medical records, specifically the March 1990 
neurology consultation regarding the veteran's headaches, 
included with the February 1992 statement, noted that an X-
ray examination of the neck would be worthwhile to rule out 
any spondylotic lesions.  Some of this medical evidence 
addressed complaints of neck pain, and raised the possibility 
that headaches, tinnitus, and vision problems were related to 
problems in his cervical spine.  Service connection was 
established for tinnitus, but his remaining claims were 
denied.  The veteran again filed a notice of disagreement, 
but did not address any disorder of the cervical spine.  A 
statement of the case was provided to the veteran in November 
1992; however, he did not perfect his appeal.

On September 30, 1997, the RO received the veteran's 
statement noting "I wish to R/O my S/C claim concerning my 
low back and neck."

The Board finds that the veteran first filed a claim of 
service connection for his neck or cervical spine on 
September 30, 1997.  The veteran's previous claims at service 
connection had specified his back, and service connection was 
established for his back.  The veteran had the opportunity 
to, and began, the appellate process to disagree with the 
rating decisions.  He never indicated intent to apply for 
benefits based upon a disability in his neck or cervical 
spine.  Review of his communications with VA prior to 
September 30, 1997, reveals he specified his "back", which 
would generally include the dorsal or thoracic spine and the 
lumbar spine - but not the neck or cervical spine.

The veteran submitted a claim for service connection for his 
cervical spine on September 30, 1997.  Therefore, pursuant to 
38 C.F.R. § 3.400(b)(ii)(2) (2001), the effective date can be 
no earlier than that date.

Accordingly, the Board finds that neither the evidence 
supports nor the law allows entitlement to an effective date 
earlier than September 30, 1997, for service connection of 
the veteran's cervical spine condition.  38 U.S.C.A. §§ 5107, 
5108, 5110; 38 C.F.R. §§ 3.156, 3.400(q).









ORDER

Service connection for tension headaches is granted.

An effective date for a grant of service connection for a 
cervical spine condition, prior to September 30, 1997, is 
denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

